
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1277
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Weiner, Mr. Shuler,
			 Mr. Israel,
			 Mr. Grayson,
			 Mr. Burton of Indiana,
			 Mr. Aderholt,
			 Ms. Corrine Brown of Florida,
			 Mrs. Capps,
			 Mr. Conyers,
			 Ms. Wasserman Schultz,
			 Mr. Moran of Virginia,
			 Mr. Capuano,
			 Mr. Meek of Florida,
			 Mr. George Miller of California,
			 Mr. Berry,
			 Ms. Berkley,
			 Mr. Klein of Florida,
			 Mr. Filner,
			 Mr. Crowley,
			 Mr. Nadler of New York,
			 Mrs. McCarthy of New York,
			 Ms. Kilroy,
			 Mr. Schauer,
			 Ms. Clarke,
			 Mr. Hinchey,
			 Ms. Watson,
			 Mr. Baird,
			 Mr. Honda,
			 Mrs. Halvorson,
			 Ms. Moore of Wisconsin,
			 Mr. Polis of Colorado,
			 Mr. McGovern,
			 Mr. Tonko,
			 Mr. Hall of New York,
			 Mrs. Maloney,
			 Mr. Rothman of New Jersey,
			 Mr. Delahunt,
			 Mr. Quigley,
			 Mr. Ellison,
			 Mr. Sires,
			 Mr. Hodes,
			 Mr. Rangel,
			 Mr. Melancon,
			 Mr. Michaud,
			 Mr. Kagen,
			 Mr. Peterson,
			 Ms. Eshoo,
			 Mr. Olver,
			 Mr. Costa,
			 Mr. Pascrell,
			 Mr. Inslee,
			 Mr. Schiff,
			 Mr. Higgins,
			 Ms. Jackson Lee of Texas,
			 Mr. Garamendi,
			 Mr. Van Hollen,
			 Mr. Kissell,
			 Mr. McDermott,
			 Mr. Hastings of Florida,
			 Mr. Westmoreland,
			 Ms. Lee of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. Kingston, and
			 Mr. Braley of Iowa) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending the efforts and honoring the
		  work of the State of Israel, the Israel Defense Forces, and the Israeli people
		  for their coordinated efforts to save lives and provide relief to the people of
		  Haiti in the aftermath of the devastating earthquake that struck the island
		  nation on January 12, 2010.
	
	
		Whereas, on January 12, 2010, a 7.0 magnitude earthquake
			 struck the country of Haiti;
		Whereas the destruction of basic national infrastructure
			 such as roads, hospitals, homes, and telephone lines made it extremely
			 difficult to coordinate relief efforts in the aftermath of the
			 earthquake;
		Whereas the State of Israel dispatched one of the first
			 rapid response teams to arrive in Haiti and set up a fully functioning field
			 hospital, which opened its doors to patients just 6 hours after Israeli
			 personnel and equipment landed in Haiti;
		Whereas the Israeli team of 250 doctors, nurses, and
			 relief workers saved hundreds of lives by providing advanced medical care to
			 earthquake victims;
		Whereas the Israeli field hospital contained several
			 wards, including an intensive care unit, a triage unit, an operating room and
			 others;
		Whereas the Israeli field hospital in Haiti was recognized
			 and lauded by international and American media for the professional, high
			 quality, and advanced coordination of care it provided earthquake
			 victims;
		Whereas the Israeli field hospital kept an advanced
			 tracking system of all the patients it treated through the use of bar code
			 scanners and was able to reunite patients with their families; and
		Whereas 8 babies were born in the Israeli field hospital
			 in Haiti: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its
			 deepest condolences and sympathy for the horrific loss of life and the physical
			 and psychological damage caused by the earthquake of January 12, 2010;
			(2)expresses
			 solidarity with Haitians, Haitian-Americans, and all those who have lost loved
			 ones or have otherwise been affected by the tragedy; and
			(3)commends and
			 honors the efforts and generosity of the Israelis who worked on the ground in
			 Haiti, the State of Israel, the Israel Defense Forces, and the Israeli people
			 for their outstanding contributions to earthquake relief in Haiti.
			
